15 F.3d 1084NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Nancy Jewell CROSS, Plaintiff-Appellant,v.March Fong EU, Secretary of the State of California;  WarrenSlocum;  James I. Morris;  Robert K. Puglia;  Justice,Appellate Court;  Malcolm M. Lucas, Justice Supreme CourtChief, Defendants-Appellees.
No. 93-16226.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1994.*Decided Jan. 25, 1994.

Before:  REINHARDT, O'SCANNLAIN and KLEINFELD, Circuit Judges.
MEMORANDUM**
Nancy Jewell Cross appeals pro se the district court's dismissal under Fed.R.Civ.P. 12(b)(6) of her action brought under 42 U.S.C. Secs. 1981, 1983, 1985, against San Mateo County Clerk Warren Slocum, California Secretary of State March Fong Eu, Sacramento Superior Court Judge James I. Morris, California Appellate Justice Robert K. Puglia, and California Supreme Court Chief Justice Malcolm M. Lucas.  We have jurisdiction under 28 U.S.C. Sec. 1291.


1
The record demonstrates that Cross failed to state a claim upon which relief could be granted.  Accordingly the district court's judgment is


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3